Case 7:19-mj-01947 Document 1 Filed on 08/19/19 in TXSD_ Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT __ United states District court

 

 

 

Di ‘af
for the Southem Pisinct oF Texas
Southern District of Texas AUG 1 3 20S
United States of America ) David u. Bradley, Clos:
. )
Pao Her (1989/USA) CaseNo. AX~ J F-/ GHA T-LA.
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of ____ August 18, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 952 Illegal Importation of a Controlled Substance / Approximately 25.7 Kilograms

of Methamphetamine, a Schedule II Controlled Substance and approximately
9.32 Kilograms of Heroin, a Schedule | Controlled Substance.

21 USC § 963 Conspiracy to Illegally Import a Controlled Substance / Approximately 25.7
Kilograms of Methamphetamine a Schedule I! Controlled Substance and
approximately 9.32 Kilograms of Heroin, a Schedule | Controlled Substance.

This criminal complaint is based on these facts:

See Attachment "A"

a Continued on the attached sheet.

: oes
fi pproxe J ; — Complainant's signature

 

Ee - Brett Halleman, HS! Special Agent
- Printed name and title

Sworn to be igned in my presence,

Date: —_osigi2019 $7 OF ain LZ. & On

 

Judge's signature JL

City and state: McAlien, Texas U.S. Magistrate Judge Peter Ormsby

 

Printed name and title
Case 7:19-mj-01947 Document 1 Filed on 08/19/19 in TXSD. Page 2 of 2

Attachment “A”

I, Brett Halleman, am a Special Agent of the United States Homeland Security Investigations (HSI)
and have knowledge of the following facts. The facts related in this attachment do not reflect the
totality of information known to me or other agents/officers, merely the amount needed to establish
probable cause. I do not rely upon facts not set forth herein in reaching my conclusion that a
complaint should be issued, nor do I request that this Court rely upon any facts not set forth herein
in reviewing this attachment in support of the complaint.

1.

On August 18, 2019, Homeland Security Investigations in McAllen, Texas, (HSI McAllen)
received a request for investigative assistance from the U.S. Customs and Border Protection
(CBP) Office of Field Operations at the Hidalgo Port of Entry (POE) in Hidalgo, Texas. CBP
Officers (CBPOs) detained Pao HER (hereafter HER), a citizen of the United States, while
attempting to enter the U.S. with approximately 25.7 kilograms of methamphetamine and‘9.32
kilograms of heroin concealed within a children’s playset in the back of the vehicle HER was
driving. ‘

During primary inbound inspection, CBPOs obtained a negative oral declaration for fruits,
food, alcohol, tobacco, drugs, weapons.and currency over $10,000.00. HER claimed to be
traveling from Reynosa, Tamaulipas, Mexico where he picked up the playset. CBPOs referred
HER and the vehicle to secondary inspection for an intensive examination.

. During secondary inspection, a CBP K-9 drug detection team conducted a free air inspection

which resulted in a positive alert for the odor of controlled substance(s) emanating from the
vehicle.

CBPOs conducted a non-intrusive X-Ray inspection and discovered anomalies in the playset.

A physical search of the vehicle revealed a playset with a total of nine (9) fiberglass pieces of
the playset. CBPOs probed the fiberglass pieces revealing a powdery substance. CBPOs field
tested the substance inside the fiberglass pieces, with a presumptive positive result for the
properties and characteristics of methamphetamine in five (5) of the pieces and heroin in four
(4) of the pieces. CBPOs weighed the five (5) pieces of suspected methamphetamine, which
weighed approximately 25.7 kilograms on a calibrated scale and weighed the four (4) pieces
of suspected heroin which weighed approximately 9.32 kilograms on a calibrated scale.

| HSI Special Agents responded to the Hidalgo POE to assist in the investigation. HSI Special

Agents interviewed HER, who stated he suspected he was transporting drugs into the United .
States and was paid for the smuggling event.
